Citation Nr: 1640745	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran filed a Notice of Disagreement in February 2005, and a Statement of the Case was issued in August 2005.  The Veteran filed a timely substantive appeal in September 2005.  In his substantive appeal, the Veteran requested a Travel Board hearing at the RO.  In October 2011, the Veteran changed his request from a Travel Board hearing to a Board videoconference hearing.  In a May 2016 letter, the Board advised the Veteran that a videoconference hearing was scheduled for June 2016.  In a June 2016 statement, the Veteran reported that he could not attend the scheduled hearing and requested that the Board proceed with adjudication.  The Veteran's request for a Board hearing is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is appropriate in order to obtain medical opinion regarding the onset and etiology of the Veteran's claimed bilateral knee disorders.  

The Veteran seeks service connection for a bilateral knee disability, asserting that his current knee conditions began in service or result from in-service events.  The Veteran asserts that his disorders result from military exercises, including jumping with 50-pound backpacks and running with a soldier over his back after he had complained of knee issues.  The Veteran also reports that he injured his knees in a vehicle accident while serving in Vietnam.  Service treatment records show the Veteran was involved in a truck accident in Vietnam, and was treated for some injuries.  The Veteran submitted a statement from another service member indicating that the Veteran's knees were swollen and cut after the accident.  The Veteran submitted statements from his former spouse and children indicating that he has been in continuing physical pain.  The Veteran's former spouse reported that the Veteran was athletic prior to service, including engaging in competitive roller skating, and that he complained about pain after service and did not continue these physical activities.  The Veteran has a current diagnosis of arthritis, and has had knee replacement surgery.  In a February 2005 letter, the Veteran's primary care physician opined that the Veteran's degenerative knee arthritis resulted from the January 1971 truck rollover during service in Vietnam.  However, the opinion does not contain a rationale.

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, given the facts above, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed bilateral knee disorders.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, including any VA treatment records from December 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to the claim.

2.  Obtain any additional VA treatment records, including those dated from December 2005 to the present.

3.  After completing the above development, obtain an opinion regarding the onset and etiology of the Veteran's claimed bilateral knee disorders.  The opinion provider should review the claims file and note that review in the report.  

The examiner should identify any current diagnoses the Veteran has presented related to his bilateral knees at any time during the appeal period (from January 2003 to the present).

In doing so, the examiner should consider the Veteran's arthritis diagnosis.

For each diagnosed disorder of this nature, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder manifested during service or is otherwise related to service, to include the Veteran's vehicle accident in service and in-service exercises, including jumping with 50-pound backpacks and running with a soldier over his back.

For any diagnosis of arthritis, the examiner should also opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such arthritis manifested to a compensable degree within one year of service discharge (i.e., November 1972).

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

4.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




